Citation Nr: 0604935	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

 The veteran served on active duty from April 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
1998 and May 2000 by the Department of Veterans Affairs (VA) 
regional office (RO) in Cleveland, Ohio.  The December 1998 
rating decision reflects that new and material evidence had 
not been received to reopen service connection for chronic 
pathology of the low back as secondary to an injury in 
service.  The May 2000 rating decision denied service 
connection for depression.

The issue of whether new and material evidence has been 
received to reopen service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for depression; 
all reasonable development necessary for the disposition of 
the appeal of this claim has been completed.

2.  Service medical records, including a separation 
examination in August 1970, show no findings attributable to 
depression; post-service records reveal features of a major 
depressive disorder in 1984 and a diagnosis of major 
depressive disorder, recurrent in 2000; there is no medical 
evidence that links the current major depressive disorder to 
service.




CONCLUSION OF LAW

Service connection for depression is not warranted.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in January 2004.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in May 2000, which was 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.  The Appeals Management Center (AMC) 
sent an additional VCAA notice in November 2004.  The 
November 2004 VCAA notice complies with all requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that it: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; (3) informs the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) requests or tells the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

VCAA only requires that the duty to notify is satisfied, and 
that the claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a legal opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the rating 
decision in May 2000, the April 2002 Statement of the Case 
(SOC), and the Supplemental Statement of the Case (SSOC) in 
February and September 2005, adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim.  The Board observes that the SOC informed the veteran 
of the implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate the claim 
addressed in this decision and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The Board 
considered the necessity of a VA examination to decide the 
veteran's claim of service connection for depression.  The 
Board concluded, however, that an examination or opinion was 
unnecessary due to the length of time that transpired post-
service without a showing of continuity of symptomatology or 
chronicity.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  There is no duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as psychoses, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in written statements, 
VA records for treatment from 1980-1985, 1992, and 2000-2002, 
VA examination reports, Social Security Administration 
records, and private medical records.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

A review of the record indicates that service connection for 
depression is not warranted.  Service medical records are 
entirely negative for any findings attributed to depression.  
Moreover, the veteran denied any history of depression, 
excessive worry, or nervous trouble of any sort when he 
underwent his separation physical examination in August 1970.  
Thus, there is no evidence of a chronic disorder in service.  
Years had gone by since the veteran left the service and 
before records show any complaint of depression.  Initial 
complaints appear in records dated in 1983, with an objective 
finding in April 1984 that the veteran displayed features of 
a major depressive disorder.  As such, medical evidence fails 
to demonstrate that the veteran incurred a psychosis, major 
depressive disorder, within one year after his separation 
from service so as to warrant a grant of service connection 
on a presumptive basis.  There is another lapse in objective 
findings between the mid-1980's and recent treatment in 2000 
to 2001, when a diagnosis of major depressive disorder, 
recurrent, is recorded.  In summary, competent evidence fails 
to establish a chronic disability of depression in service or 
continuity of symptomatology after the veteran's discharge; 
no association between service and depression has been shown 
and service connection for depression is not warranted.  


ORDER

Service connection for depression is denied.


REMAND

In the remand in January 2004, the Board instructed the RO 
through the AMC to provide the appellant with proper VCAA 
notice.  A review of the file indicates the AMC sent a VCAA 
letter in November 2004.  In the letter the AMC advised the 
appellant that in order to successfully reopen his claim, VA 
must receive new and material evidence, which must raise a 
reasonable possibility of substantiating the claim.  This is 
an incorrect statement of what the evidence must show, as it 
paraphrases the version of 38 C.F.R. § 3.159(a) that became 
effective on August 29, 2001, and applies to applications to 
reopen filed on or after that date.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This error was not cured by 
issuance of the February 2005  Supplemental Statement of the 
Case (SSOC), as it also provides the revised version of § 
3.156(a).  The April 2002 Statement of the Case also provided 
the revised version.  The RO did provide the correct standard 
for reopening a claim based on new and material evidence in 
its December 1998 notification of its rating decision; 
however, the Board finds this notice too remote to serve as 
adequate notification in light of the recent and repeated 
erroneous advisements.  The Board has considered whether 
these errors are harmless, but is unable to draw such a 
conclusion when the appellant has been erroneously advised 
that he must meet a higher burden.  See Daniels v. Brown, 9 
Vet. App. 348, 353 (1996) (Court unable to conclude error not 
prejudicial where "it is possible that the appellant would 
have sought and obtained additional medical opinions, 
evidence, or treatises").    

The Board further observes that the December 1998 rating 
decision is unclear as to whether the final determination was 
based on the impermissible standard requiring "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Citing the regulatory history, the United States Court of 
Appeals of the Federal Circuit held that:

. . . the purpose behind the [VA] 
definition was not to require the 
veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's 
claim.

Hodge, 155 F.3d at 1356 (Fed. Cir. 1998). 

In view of the foregoing, this appeal is REMANDED to the RO 
via the AMC for the following action:  

1.  The RO should ensure that all VCAA 
notice obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his application to reopen his claim 
for service connection for a back 
disorder based on receipt of new and 
material evidence (filed prior to August 
29, 2001), and of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  Thereafter, the AMC should ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

3.  Thereafter, the AMC should 
readjudicate the claim to reopen service 
connection for a back disorder based on 
new and material evidence.  If the claim 
remains denied, the appellant and his 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


